MCDONALD M CARANO

100 WEST LlBERTY STREET. TENTH FLOOR ¢ RENO. NEVADA 89501

PHONE 775.788.2000 ‘ FAX 775.788.2020

N$GQ\IG\Uleb-\Nv-‘

NNNNNNNNNo-‘__o_~_¢____
oo\lc\Lh-l>L»JN*-‘O\o°°\l¢\LA-RWN_‘C

 

 

 

 

Case 3:18-cv-00271-RCJ-CBC Document 34 Filed 10/09/18 Page 1 of 4

Douglas P. Baumstein (NYSBN 2863868)
Dominique N. Forrest (N¥SBN 5335849)
White & Case LLP

1221 Avenue of the Americas

New York, New York 10020

Te|ephone: (212) 819~8200

Facsimile: (212) 354-8113

Email: dbaumstein@whitecase.com
Email: dominique.forrest@whitecase.com
(Lead Counsel)

(Pro Hac Vice Application Forthcoming)

Matthew C. Addison, Esq. (NSBN 4201)
Jessica Woelfel, Esq. (NSBN 11885)
Sarah Ferguson, Esq. (NSBN 14515)
McDonald Carano LLP

100 West Liberty Street, 10‘h Floor
Reno, NV 89501

Te|ephone: (775) 788-2000
Facsimile: (775) 788-2020
maddison@mcdona|dcarano.com
sferguson@mcdonaldcarano.com
(Local Counsel)

Counsel for Defendants Ormat Technologies, lnc.,
lsaac Angel, and Doron Blachar

lN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* * *

MAC COSTAS, Individually and on No.: 3:18-cv-0027l-RCJ-CBC
behalf of all other similarly situated.

Plaintiffs,
v. STIPULATION TO EXTEND TIME TO

RESPOND TO THE COMPLAINT
0RMAT TECHNOLOGIES, lNC., (F"S* R“l“°$‘)
lSAAC ANGEL, and DORON
BLACHAR
Defendants.

 

 

Pursuant to Local Civil Rule 6-1(a), Defendants Ormat Techno|ogies, lnc., Isaac Ange|,

and Doron B|achar (“Defendants”), Original Plaintiff Mac Costas, and Lead Plaintiff Movant

 

['chONALD M CARANO

100 WEST LIBERTY STREEI. TENTH FLOOR ¢ RENO. NEVADA 89501

PHONE 775,788.2000 ' FAX 775.788.2020

\COQ\|O\U\AWN-‘

m\lo\!l\-BwN_O\o®\lo\Lh-PWN_C

 

 

 

 

Case 3:18~cv-00271-RCJ~CBC Document 34 Filed 10/09/18 Page 2 of 4

Phoenix lnsurance Company, by and through their respective counsel of record, hereby stipulate
as follows:

WHEREAS, Origina| P|aintiff Mac Costas filed a Comp|aint against Defendants on June
l 1, 2018;

WHEREAS, Defendants currently have until October l l, 2018 to answer or respond to the
Comp|aint filed by Mac Costas;

WHEREAS, Lead P|aintiff Movant Phoenix lnsurance Company filed a motion on August
lO, 2018, pursuant to Section 2lD(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. §
78(u)-4(a)(3)(D) for an order appointing Phoenix as Lead P|aintiff and approving Lead Plaintiff` s
selection of Pomerantz LLP as Lead Counsel in the above captioned action;

WHEREAS, Phoenix lnsurance Company purports to have the largest financial interest in
the litigation among lead plaintiff movants;

WHEREAS, all other lead plaintiff movants have withdrawn their applications to be
appointed as lead plaintiff;

WHEREAS, a Lead P|aintiff and Lead Counsel has not yet been appointed in this action;

Wl-IEREAS, the parties anticipate that a consolidated amended complaint that will
supersede the Comp|aint will be filed by the Lead P|aintiff after its appointment;

WHEREAS, it would be wasteful and unnecessary to respond to the Comp|aint, which
will not be operative in this action;

WHEREAS, this is the first request for an extension to the response due date;

NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through
their respective counsel, without waiving any defenses that Defendants may have with respect to
service of process orjurisdiction, Defendants, Lead P|aintiff Movant Phoenix lnsurance Company
and Origina| P|aintiff Mac Costas consent to the following schedule:

¢ The deadline to respond to the complaint is adjourned without date, with the
understanding that a response to the complaint may be rendered unnecessary by

the filing of a consolidated amended complaint.

Page 2 of 4

 

McDONALD m CARAN_C)

100 WEST UBERTY STREF[ TENTH F|.OOR ° RENO, NEVADA 89501
PHONE 775.788.2000 ’ FAX 775.788.2020

\DOQ\|O\U\-BL¢JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 3:18-cv-00271-RC.J-CBC Document 34 Filed 10/09/18 Page 3 of 4

A consolidated amended complaint will be filed no later than 60 days after

appointment of Lead P|aintiff and Lead Counsel.

v A motion to dismiss or other response will be filed no later than 60 days after
service of the consolidated amended complaint.

¢ Plaintiffs’ opposition to a motion to dismiss will be filed no later than 45 days after
the motion to dismiss.

v Defendants’ reply in support of a motion to dismiss will be filed no later than 30

days after Plaintiffs’ opposition.

Dated this 9‘h day of October, 2018.

By: /s/ Matthew C. Addison for By: /s/ Daniel Sadeh
Douglas P. Baumstein Daniel Sadeh
Dominique N. Forrest Bernstein Liebhard LLP
White & Case LLP 10 East 40‘h Street

1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 819-8200
Facsimile: (212) 354-8113
dbaumstein@whitecase.com
dominique.forrest@whitecase.com

New York, New York 10016
Telephone: (212) 779-1414
Facsimile: (212) 779-3218
dsadeh@bernlieb.com

C ounsel for Mac Costas
(Pro Hac Vice Application Forthcoming)

Matthew Addison (NSBN 4201)
Jessica Woelfe| (NSBN 11885)
Sarah Ferguson (NSBN 14515)
McDonald Carano LLP

100 W. Liberty Street Tenth Floor
Reno, Nevada 89501

Telephone: (775) 788-2000
Facsimile: (775) 788~2020
maddison@mcdona|dcarano.com
jwoelfel@mcdonaldcarano.com
sferguson@mcdonaldcarano.com

Counsel for Ormat Technologies, lnc.,
lsaac Angel, Doron Blachar

///
///
///

Page 3 of 4

 

McDONALQ M CARANO

100 WESl` L|BERTY STREFL TENTH FLOOR ' RENO, NEVADA 89501

PHONE 775.788.2000 ' FAX 775.788.2020

-l>'~)JN

\C°°\l€\tl\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 3:18-cv-00271~RCJ-CBC Document 34 Filed 10/09/18 Page 4 of 4

By: /s/ Andrew R. Muehlbauer

Andrew R. Muehlbauer (NSBN 10161)
Sean P. Connel (NSBN 7311)
MUEHLBAUER LAW OFFICE, LTD.
7915 West Sahara Avenue, Suite 104
Las Vegas, NV 89117

Telephone: (702) 330~4505

Facsimile: (702) 825-0141
andrew@mlolegal.com
sean@mlolegal.com

Jeremy A. Lieberman (admitted pro hac vice)
J. Alexander Hood 11 (admitted pro hac vice)
POMERANTZ LLP

600 Third Avenue

New York, New York 10016

Telephone: (212) 661-l 100
jaliebennan@pomlaw.com
ahood@pomlaw.com

Counsel for Phoenix lnsurance Company

4819-4008-9976. V. 1

I'l` IS SO ORDERED:

%ilw”

HONORABLE OBERT C. JONES

UNITED STA S DISTRICT JUDGE
DlSTRlC'I` OF NEVADA

DATED; ,/J 'Z%ZJ/ X,

Page 4 of 4

 

